FILED
                              NOT FOR PUBLICATION                          JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GENOVEVA MARTINEZ RIOS and                       No. 09-74027
AGUSTIN ARMENTA MARTINEZ,
                                                 Agency Nos.      A095-196-227
               Petitioners,                                       A095-196-228

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Genoveva Martinez Rios and Agustin Armenta Martinez, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. We have jurisdiction under

8 U.S.C. § 1252. We review de novo due process claims, and for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen based on ineffective assistance of counsel because petitioners did not

demonstrate that their prior counsel failed to perform with sufficient competence.

Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 858 (9th Cir. 2004). Petitioners’

contention that the BIA failed to make a finding regarding counsels’ competence is

unsupported by the record.

      In light of our disposition, we need not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                      09-74027